Citation Nr: 0006367	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-24 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder including hypertension.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a compensable rating for a skin disorder.

8.  Entitlement to a compensable rating for hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1972 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

As noted below, the Board finds that additional development 
is necessary in regard to the issue of entitlement to service 
connection for a gastrointestinal disorder.  Accordingly, 
that issue is addressed in the REMAND section hereinafter.


FINDINGS OF FACT

1.  Hearing loss for VA purposes was not shown in service or 
to a compensable degree within one year after service; there 
is no competent medical evidence linking the veteran's 
current hearing impairment to disease or injury in service.

2.  There is no competent medical evidence linking any 
current cardiovascular disorder (including hypertension), 
sinus disorder, kidney disorder, or tinnitus to disease or 
injury in service.

3.  The veteran's skin disorder is manifested by complaints 
of an occasional rash with itching, but it does not involve 
an exposed surface or extensive area nor does it result in 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

4.  The veteran's hemorrhoids are recurrent, but are no more 
than mild or moderate; they are not large or thrombotic, 
irreducible, with excessive redundant tissue.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss, cardiovascular disorder (including 
hypertension), sinus disorder, kidney disorder, and tinnitus 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A compensable disability evaluation for a skin disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7899-
7806 (1999).

3.  A compensable disability evaluation for hemorrhoids is 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was seen 
in January 1976 with complaints of stomach cramps, dizziness, 
and sinus drainage.  The impression was sinusitis with flu or 
cold.  

In May 1982, he was seen for complaints of a sore throat and 
runny nose of three weeks duration.  The assessment was acute 
pharyngitis.  In June 1985, he reported having yearly 
problems with eyes itching, runny nose, and sneezing.  The 
assessment was allergic rhinitis.  In November 1986, he had 
complaints of cough and sinus infection.  X-ray examination 
of the sinuses showed a questionable air-fluid level in the 
right maxillary.  The assessment included sinusitis.  In 
January 1987, he was seen for follow-up on questionable sinus 
infection.  The assessment was sinusitis.  

In June 1987, he was seen for complaints of chest pains for 
the previous three weeks.  It was also noted that he reported 
the pain started that day when lifting a desk.  It was 
further noted that he had a history of reflux pain that was 
different from this pain.  An electrocardiogram was noted to 
be within normal limits.  The assessment was possible angina.  
The report of an internal medicine consultation, also 
performed in June 1987, noted the veteran's chest was 
symmetrical, clear to auscultation and percussion.  There was 
no murmur, gallop, or premature beats.  The examiner stated 
that he felt this was probably a non-cardiac type of chest 
pain, possible pulled muscle, etc.  However, it was noted 
that the veteran should have a treadmill test and have serum 
cholesterol and triglyceride checked.  In August 1987, an 
echocardiogram was within normal limits and an exercise 
stress test showed a fair exercise capacity, but noted rare 
ventricular premature contractions.  In October 1988, he 
underwent a vasectomy and was noted to have mild renal 
insufficiency.  

A September 1990 audiometry report notes that the veteran had 
a hearing loss profile of H1 and that he was routinely 
exposed to hazardous noise.  Puretone thresholds in the left 
ear were 0 decibels at 500 and 1000 Hertz, 5 decibels at 2000 
Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 
Hertz.  Puretone thresholds in the right ear were 10 decibels 
at 500 Hertz, 0 decibels at 1000 and 2000 Hertz, 5 decibels 
at 3000 Hertz, and 15 decibels at 4000 Hertz.

A service medical record dated in November 1990 notes that 
the veteran had a sudden onset of post-exertional chest 
pains.  It was reported that he had a history of exertional 
angina of two years duration, with electrocardiogram, 
treadmill, and echocardiogram all negative.  He was 
hospitalized to rule out myocardial infarction.  Discharge 
diagnoses included chest pain and asymptomatic ventricular 
premature beats.  An echocardiogram, performed in January 
1991, was normal.  In May 1991, he was seen with complaints 
of several hours of substernal chest pain.  The assessment 
was gastroesophageal reflux.  He was hospitalized in March 
1992 for complaints of chest pains.  Cardiovascular 
examination showed regular rate and rhythm, with no murmur, 
rub or gallop appreciated.  Electrocardiogram revealed normal 
sinus rhythm and left axis deviation.  It was indicated that 
no acute changes were noted and there was no change from the 
electrocardiogram of November 1991.  He underwent a 
cardiovascular stress test using a treadmill.  The discharge 
diagnosis was atypical chest pain, myocardia infarction ruled 
out, presumed secondary to gastroesophageal reflux.  Later in 
March 1992, it was noted that he continued to experience 
atypical chest pain.  He reported being hospitalized to rule 
out myocardia infarction and that they said it was gas, but 
he did not think so.  It was noted that his pain occurred at 
rest and with exertion, and it was located mid sternum.  The 
use of Zantac had not improved his gastrointestinal 
discomfort.  The assessment was hyperlipoproteinemia with 
increased high-density lipoprotein minimizing risk of total 
cholesterol.  

In June 1992, he was seen for a rash on the center of his 
chest for 30 days.  He reported that the rash had occurred 
several times in the past and that medication made it 
disappear for a short time.  He also reported that there was 
an itching sensation on occasions.  The assessment was rash, 
type unknown.  In September 1992, he was again seen for 
treatment of a rash on the center of his chest for 3 1/2 
months.  Observation noted a rash that was 1/4 inch in diameter 
with several small spots around it.  It was brownish in 
appearance.  The assessment was rash in center of chest.  

The veteran's retirement physical examination report dated in 
October 1992 shows that he reported a history of various 
problems including:  ear, nose, and throat trouble; chronic 
or frequent colds; hay fever; skin disease; shortness of 
breath; pain or pressure in the chest; palpitation or 
pounding heart; and heart trouble.  The physician noted on 
the report of medical history form that the veteran stated he 
had mucous in the throat and his nose ran year round, 
seasonal hay fever, chest pain with rapid beating heart and 
that he was hospitalized three times and had had a cardiac 
work-up all three times and cleared.  He coughed up phlegm at 
night and had frequent indigestion.  Physical examination 
found his nose and sinuses, heart and vascular system, and 
genitourinary system were all normal.  Audiometric testing 
revealed puretone thresholds in the left ear of 0 decibels at 
500 and 1000 Hertz, 5 decibels at 2000 Hertz, 15 decibels at 
3000 Hertz and 0 decibels at 4000 Hertz.  Puretone thresholds 
in the right ear were 10 decibels at 500 Hertz, 0 decibels at 
1000 Hertz, 10 decibels at 2000 and 3000 Hertz, and 35 
decibels at 4000 Hertz.  A consultation report, dated in 
November 1992, shows that the veteran had undergone Holter 
monitor testing that found two to three second pauses without 
symptoms.  The assessment was asymptomatic sinus pauses with 
no indication for SSS or for need for pacemaker.  

A VA audiology examination report dated in February 1993 
notes that the veteran had complaints of decreased hearing in 
his left ear greater than his right for approximately the 
past five to six years.  He stated that he had some mild 
problems understanding people, primarily in crowds, but he 
had no of complaints of tinnitus.  Audiometric testing 
revealed puretone thresholds in the right ear of 0 decibels 
at 500 and 1000 Hertz, 5 decibels at 2000 Hertz, 0 decibels 
at 3000 Hertz, and a 20 decibel loss at 4000 Hertz.  The left 
ear had puretone thresholds of 0 decibel loss at 500 and 1000 
Hertz and a 5 decibel loss at 2000, 3000, and 4000 Hertz.  
The pure tone threshold average was six in the right ear and 
four in the left ear, with speech discrimination scores of 92 
percent bilaterally.

The report of a general medical examination dated in February 
1993 notes that the veteran reported a history of several 
episodes of chest pain, at rest and on exertion, that began 
in the late 1980s.  It was noted that he had been 
hospitalized twice for evaluation of his chest pains and that 
they had been considered non-cardiac in nature.  It was also 
reported that, on one hospitalization, he was noted to have 
elevated blood pressure, but that he presently took no 
medication for blood pressure.  Examination revealed that his 
blood pressure was 138/90 while sitting, 142/92 while 
recumbent, and 138/90 while standing.  Examination of the 
cardiovascular, respiratory, and digestive systems were noted 
to be within normal limits.  Final diagnoses included fungal 
infection of the chest; history of hypertension, normotensive 
at the present time; atypical chest pain by history; 
hemorrhoids in the six and 12 o'clock position; and a history 
suggestive of hiatal hernia. 

A VA cardiac examination report dated in February 1993 shows 
that the veteran had a history of chest pain since the late 
1980's previously evaluated by stress tests and Holters and 
echocardiograms, all of which were normal.  His blood 
pressure was 140/90.  

A VA arteriovenous examination report dated in February 1993 
notes that the veteran's blood pressure was 140/92 and his 
pulsations were normal.  There was no evidence of cardiac 
involvement.  The final diagnosis was that there was no 
evidence of disease of the arteries and veins.  

A VA examination report for hypertension dated in February 
1993 shows that blood pressure readings varied from 138/90 to 
142/92, and that the veteran currently was taking no 
medication.  The diagnosis was normotensive individual.  

The report of a VA examination of the rectum and anus dated 
in February 1993 notes that the veteran reported bleeding 
during flare-ups, but no soiling, incontinence, tenesmus, 
dehydration or malnutrition.  He had had about two episodes 
of flare-ups in the last four years.  Rectal examination 
showed that he had two enlarged hemorrhoids at the six and 12 
o'clock positions.  The diagnosis was hemorrhoid flare-up.  

A VA dermatology examination report dated in February 1993 
shows that the veteran had hyperpigmented areas measuring 
about one inch across, and he had about three of them in the 
chest region.  There was some scaliness to the lesion and 
central clearing, but no nervous manifestation.  The 
diagnosis was fungal infection of the chest wall.  

VA outpatient treatment records from 1993 to 1998 show that 
the veteran was seen in May 1993 with complaints that his 
eyes were red and puffy with extreme itching.  It was noted 
that on the day of the examination there was mild itching and 
redness.  It was further indicated that he had a past medical 
history that included positive sinus.  In June 1993, he was 
seen in the genitourinary clinic when it was noted that he 
had a long history of urinary frequency.  The impression was 
urinary frequency, etiology unknown.  In November 1993, he 
was seen by a dermatology resident and it was reported that 
he had had hyperpigmented papules and patches on the center 
chest and right wrist since about 1991.  Examination found a 
reticulate hyperpigmentated patch with slight scale center on 
the anterior chest and hyperpigmented linear plaque on the 
right elbow.  The impression was atypical tinea versicolor 
versus seborrhea lichen planus, less likely (it was noted 
that the veteran used men's cologne and could have berloque 
dermatitis) and alopecia areata.  An October 1998 treatment 
record from the dermatology clinic noted that the veteran 
reported that the rash on his chest would come and go several 
times a year.  Examination revealed fine scaling patch over 
the sternum fairly well circumscribed with no lesions noted 
on shoulders or inframammary folds.  The assessment was tinea 
versicolor versus seborrheic dermatitis.

At a personal hearing before a hearing office at the RO in 
September 1995, the veteran testified that he first noticed 
his skin disorder upon his return from the Persian Gulf.  He 
said that it was a small dot that would scab over.  If he 
wiped the scab off, then it would bleed.  He went to the 
clinic and was given cream that made it go away, but it 
continued to come back.  He reported that he continued to 
receive treatment for the skin condition about every four to 
six months.  The rash had continued to grow on his chest to 
about three to four inches in diameter and it itched.  He 
also testified that his hemorrhoids were first treated in 
1986 or 1987.  His hemorrhoids were all external and were 
going to be operated on, but they got better.  Since that 
time, he had had occasional bleeding and had to change his 
underwear three to four times per day.  He still had blood 
from time to time.  He reported that he had never had surgery 
for the hemorrhoids.  The veteran also testified concerning 
the various conditions for which he was seeking service 
connection.  He testified that he was hospitalized several 
times in service and told that it was for a heart condition.  
He reported that his blood pressure had been elevated and he 
had experienced chest pains.  He was told his heart tried to 
beat an extra beat, but was basically normal, and that a lot 
of people had erratic rhythm.  At the time of his retirement 
physical examination, the veteran had to see the internal 
medicine doctor personally.  He wore a Holter monitor for 24 
hours, and he was 

told that his heart paused and that at some point he would 
need a pacemaker.  He stated that he had had no tests for his 
heart since his retirement.  He also testified that he was 
not on any medication for hypertension.  He reported that he 
developed a serious sinus problem during service.  He 
testified that, when he had a vasectomy during service, the 
doctor told him that tests indicated that he had a kidney 
problem.  He reported that he had not had any tests performed 
on his kidneys since service and that he had no specific pain 
associated with it.  Finally, the veteran testified that he 
first noticed a decrease in his hearing during service and 
that he could not hear pronunciation.  The veteran stated 
that he worked around turbine engines during his entire 
military career.  He testified that he sometimes had ringing 
in his ears, which he attributed to being around engine noise 
in service.    

The report of a VA examination of the rectum and anus in 
August 1998 shows that the veteran reported having a history 
of bleeding in the stool, which he noted after hard bowel 
movements approximately six to eight times a year.  He also 
noted some soilage of his underclothes.  There was no 
incontinence, although he stated that lately he had noted a 
little urine spillage at the same time.  Physical examination 
showed a hemorrhoidal tag at 12 o'clock.  There was no 
evidence of veins in the anal canal.  There were no fissures 
and no evidence of bleeding.  The diagnoses were moderately 
severe hemorrhoids, occasionally symptomatic, history of 
rectal polyps, and elevated uric acid.

A VA dermatology examination report dated in August 1998 
notes that the veteran had a cobble-stone appearing dry area 
on the sternum.  There was nothing on either shoulder or his 
back.  It was reported that the dry, slightly pigmented 
irregular area 10 centimeters long and eight centimeters 
wide, irregular mass on the sternum, was not itching at the 
time of examination.  The veteran stated that cream and 
shampoo that had been prescribed previously cleared the rash 
temporarily.  At the present time, findings were minimal.  
The diagnosis was mild dermatitis on the sternum, probably 
seborrheic dermatitis.  It was noted that, during an acute 
flare-up, a more accurate diagnosis of perhaps pityriasis 
rosacea could be entertained.  There was no treatment 
indicated at the time and the veteran was advised to continue 
follow-up. 

Analysis

I.  Service Connection Issues

The veteran is seeking service connection for a 
cardiovascular disorder including hypertension, a sinus 
disorder, a kidney disorder, bilateral hearing loss, and 
tinnitus.  Initially, it must be determined whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to those 
claims and there is no duty to assist him further in the 
development of the claims.  38 U.S.C.A. § 5107(a).  As 
explained below, the Board finds that these claims are not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for VA benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service, which may be shown by lay or medical evidence; 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

A.  Service Connection for Bilateral Hearing Loss

The veteran contends that he was exposed to loud noises 
during service and that his current hearing impairment is 
related to service.  The records show that he was 
periodically examined for hearing impairment during service 
and that he was routinely exposed to hazardous noise.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, which 
includes sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service.  
However, this presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Additionally, for VA purposes, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The veteran's service medical records indicate that he was 
routinely exposed to hazardous noise.  However, he was 
periodically examined for hearing impairment during service 
and no hearing loss disability for VA purposes was shown 
during service.  As noted in the facts reported above, the 
service medical records show some hearing impairment during 
service.  However, none of the service medical 

records demonstrate a hearing loss disability under the 
criteria provided in 38 C.F.R. § 3.385.

The VA examination in February 1993, within one year of the 
veteran's separation from service, shows that none of the 
auditory thresholds in the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, were 40 decibels or greater.  In 
addition, the February 1993 examination did not show auditory 
thresholds in at least three of these frequencies of 26 
decibels or greater.  However, speech recognition scores 
using the Maryland CNC word list were 92 percent in each ear.  
Although this is evidence of some hearing impairment within 
one year of service, it is not to a compensable degree and 
presumptive service connection is not applicable to support 
service connection for bilateral hearing loss.

Due to the fact that some hearing impairment was demonstrated 
shortly after service, the Board requested a VA medical 
expert opinion as to whether the hearing acuity noted at the 
February 1993 VA examination represented a hearing loss 
related to service.  In an opinion dated in October 1999, a 
VA Interim Chief of Audiology/Speech Pathology Service 
reviewed the pertinent medical evidence and rendered an 
opinion.  He noted that audiologic evaluations in January 
1981, June 1984, November 1984, and August 1990 indicate 
normal hearing thresholds bilaterally.  He further noted that 
the audiologic assessment of February 1993 revealed that the 
veteran had normal hearing thresholds bilaterally and that an 
ear disease examination in March 1993 revealed an essentially 
normal otological examination.  According to this specialist, 
no hearing loss was indicated in the findings of the 
audiologic evaluation performed in February 1993.  This 
opinion provides no medical nexus between any hearing 
impairment shown shortly after service and disease or injury 
in service.

The evidence of record does not contain a medical nexus 
between any current hearing impairment and the veteran's 
period of service.  Accordingly, the claim for service 
connection for bilateral hearing loss disability is not well 
grounded.


B.  Service Connection for Cardiovascular Disorder (including 
Hypertension), Sinus Disorder, Kidney Disorder and Tinnitus

The veteran contends that service connection should be 
granted for a cardiovascular disorder including hypertension, 
a sinus disorder, a kidney disorder, and tinnitus.  The 
record shows that the veteran was treated during service for 
complaints of problems involving his heart, sinuses, and 
kidneys.  However, the record demonstrates that no such 
chronic disabilities were found in service or on separation 
from service.  Moreover, on numerous VA treatment records and 
examination reports after the veteran's separation from 
service, there was no showing that the veteran had any 
chronic disabilities involving the problems in question.

In regard to a heart disorder and hypertension, the February 
1993 VA general medical examination showed a history of 
hypertension but that the veteran was normotensive at that 
time.  It was also noted that the veteran had atypical chest 
pain by history, but a diagnosis of current chest pain was 
not noted.  No chronic sinus or kidney disorder was shown at 
the VA examinations in February 1993 or in any other medical 
evidence.  In regard to tinnitus, at the February 1993 VA 
audiology examination, it was noted that no tinnitus was 
reported.  There is no current medical diagnosis of tinnitus.  
In short, no medical or other competent evidence showing that 
the veteran currently has a cardiovascular disorder including 
hypertension, a sinus disorder, a kidney disorder, or 
tinnitus has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The only evidence supporting the veteran's claims for service 
connection for a cardiovascular disorder including 
hypertension, a sinus disorder, a kidney disorder, and 
tinnitus are his own unsubstantiated contentions.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a cardiovascular disorder including 
hypertension, a sinus disorder, a kidney disorder, and 
tinnitus, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that these claims are well 
grounded.  38 U.S.C.A. § 5107.  Since the claims are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  Evaluations of Skin Disorder and Hemorrhoids

The veteran is seeking compensable disability ratings for his 
service-connected skin disorder and hemorrhoids.  While this 
appeal involves the initial ratings assigned for the 
disabilities following a grant of service connection, the 
evidence of record shows that these disabilities have been 
stable since service connection was granted, effective 
January 1, 1993.  Therefore, there is no basis for the 
assignment of staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (in a claim involving disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found).

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations which are for application in determining the 
disability evaluation which should be assigned for each 
service-connected disability are contained in 38 C.F.R. Part 
4, Schedule for Rating Disabilities.  The Board notes that 
the rating schedule does not provide specific criteria for 
the veteran's diagnosed skin disorder.  When an unlisted 
condition is encountered it can be rated under a closely 
related disease or injury in which not only the function 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's skin 
disorder has been evaluated under Diagnostic Code 7806, which 
provides ratings for eczema.  Eczema with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area, is rated at zero percent.  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive areas, is rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7806. 

At the August 1998 VA dermatology examination, the veteran 
was noted to have a small, slightly pigmented area on his 
chest that was not itching at the time.  The veteran 
testified that his skin disorder consisted of an occasional 
rash that itched, and that would come and go.  Thus, the 
evidence does not support a finding that his skin disorder 
involves an exposed surface or extensive area nor that it 
results in constant exudation or itching, extensive lesions, 
or marked disfigurement.  Therefore, a compensable rating is 
not warranted for his skin disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806.  

Hemorrhoids, whether external or internal, which are mild or 
moderate are assigned a noncompensable (0 percent) rating.  
External or internal hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  External or internal hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures, are 
rated 20 percent disabling.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

In this case, the evidence shows that the veteran has 
recurrent hemorrhoids.  However, the medical evidence shows 
that his hemorrhoids are no more than moderate.  He has 
testified that he has recurrent hemorrhoids that bleed during 
flare-ups.  The medical evidence shows that he has occasional 
hemorrhoidal flare-ups, but it does not show that he has 
hemorrhoids that are large or thrombotic and irreducible, 
with excessive redundant tissue.  Thus, a compensable rating 
for hemorrhoids is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336

In reaching these determinations, the Board has considered 
the complete medical history of the disabilities in question 
as well as the current manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a cardiovascular disorder including 
hypertension, a sinus disorder, a kidney disorder, bilateral 
hearing loss, and tinnitus are denied.

Entitlement to compensable evaluations for a skin disorder 
and hemorrhoids are denied.


REMAND

In regards to the claim for service connection for a 
gastrointestinal disorder, the veteran's service medical 
records show that he was seen on a number of occasions for 
complaints of gastrointestinal discomfort and chest pains 
that were attributed to gastritis and gastroesophageal reflux 
disease.  He was treated with Tagamet and Mylanta.   

The VA general medical examination in February 1993 showed 
that the veteran's digestive system was within normal limits 
and the pertinent diagnosis was a history suggestive of 
hiatal hernia.

At his personal hearing, the veteran testified that he had 
problems with his stomach in service, and that the military 
doctors told him that he had a hiatal hernia.  He also 
reported that he continued having such problems and began 
taking medication from the VA Medical Center in Kansas City, 
Missouri, for chronic reflux symptoms beginning in 1993.  The 
VA requested these records in October 1995 and again in 
November 1995 and was informed that they were unable to 
locate the veteran's records.  At the hearing, the veteran 
had a medication bottle with him for Ranitidine.  The 
prescription, dated in January 1995, was for chronic reflux 
symptoms and was from the VA Medical Center in Kansas City.  
VA outpatient treatment records regarding treatment of reflux 
symptoms and this prescription are not in the veteran's 
claims file.

After reviewing the evidence of record, the Board finds that 
additional development is required prior to a final appellate 
determination on the issue of entitlement to service 
connection for a gastrointestinal disorder. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, private and 
VA, from whom he has received medical 
treatment for his gastrointestinal 
disorders.  The RO should take the 
appropriate steps to obtain any 
additionally identified medical records.  
Efforts to obtain these records must be 
documented and any additional evidence 
received should be associated with the 
claims folder.

2.  The RO should request all medical 
records from the VA Medical Center in 
Kansas City from 1993 to the present and 
provide the appropriate documentation in 
the claims file if such records are 
unobtainable.  If the records are 
unavailable from the VA, the RO should 
inform the veteran of this fact and 
request that if he has any copies of his 
VA medical records, he should submit that 
evidence.

3.  Thereafter, if the veteran's claim 
for service connection for 
gastrointestinal disorder is well 
grounded, the RO should take the 
appropriate action to provide the veteran 
with a VA gastrointestinal examination to 
determine the nature and extent of any 
current gastrointestinal disorders.  The 
examiner should be requested to review 
the veteran's claims file.  All indicated 
testing should be conducted and all 
clinical manifestations should be 
reported in detail.  Based upon 
examination and review of the record, the 
examiner should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that any 
currently identified gastrointestinal 
disorder which may be found is related to 
the veteran's complaints and symptoms in 
service.  Reasons and bases for all 
conclusions should be provided.

4.  After completion of the above, the RO 
should review the record and readjudicate 
the veteran's claim of entitlement to 
service connection for a gastrointestinal 
disorder.

Following review, if any determination made remains 
unfavorable to the appellant, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to him.  He 
should be given the appropriate period of time in which to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if in order.  The purpose of 
this remand is to obtain additional medical information and 
afford the appellant due process.  No action is required of 
the appellant until he receives further notice. 



		
	TRUDY S. TIERNEY 
	Acting Member, Board of Veterans' Appeals


 

